Citation Nr: 0200799	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  97-13 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from October 
1975 to October 1978.  He had additional service in the 
Reserves on active duty for training and inactive duty 
training at various times from 1983 to 1998.

In October 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for a back disorder.  
He appealed to the Board of Veterans' Appeals (Board).  The 
Board remanded the case to the RO in November 1998 for 
further development and consideration.  The case since has 
been returned to the Board.


FINDINGS OF FACT

1.  The RO has tried numerous times to obtain the veteran's 
service medical records, but to no avail; he also has been 
given several opportunities to submit additional evidence to 
compensate for this.

2.  Regardless, even were the Board to assume, for the sake 
of argument, that the veteran sustained an injury to his back 
during service-as alleged, there still is no medical 
evidence of record causally linking any current impairment in 
his back to the trauma in service.

3.  Recent attempts to locate the veteran, including to 
further develop his claim, have been unsuccessful as neither 
the RO nor his representative has his current address.

4.  The only relevant injury mentioned in the medical 
evidence of record is trauma the veteran sustained to his 
back in December 1990; he also re-injured his back a few 
months later, in April 1991, but there is no indication 
whatsoever that either incident occurred as a result of his 
military service or coincident with it.


CONCLUSION OF LAW

The veteran does not have current disability in his back that 
is a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  
38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, 
too, Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  Service connection also is permissible for 
aggravation of a pre-existing condition during service.  Id; 
see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The veteran alleges that he initially injured his back 
sometime between 1976 and 1978 during his period of active 
duty in the Navy while stationed aboard the U.S.S. Santiago.  
And he believes the current impairment in his back is a 
residual of that trauma-therefore warranting service 
connection.

Unfortunately, the veteran's service medical records (SMRs) 
concerning his period of active duty in the Navy from 1975 to 
1978 are not available for consideration in this appeal.  The 
RO made several attempts to obtain these records, but to no 
avail.  This included contacting the National Personnel 
Records Center (NPRC) in St. Louis, Missouri-which is a 
military records repository, as well as contacting 
the veteran's naval reserve unit at NR Helo Antisubmarine in 
Jacksonville, Florida, and the Naval Reserve Personnel Center 
in New Orleans, Louisiana.  The attempts to obtain additional 
records from the latter two of these agencies were made as a 
result of the Board remanding this case in November 1998.  
However, all of these agencies have indicated they do not 
have any additional records on file concerning the veteran-
except for those pertaining to his service in the naval 
reserves, which is not when he alleges that he injured his 
back.  So to compensate for this, the Board also directed in 
the November 1998 remand that the RO contact the veteran 
personally to give him an opportunity to submit additional 
evidence and argument in support of his claim-including 
recent treatment records other than those already submitted.  
The additional opportunities to submit relevant evidence 
other than his SMRs were necessary to minimize any prejudice 
that might result from the absence of his SMRs.  See, e.g., 
VA Adjudication Procedure Manual, M21-1, Part III, 4.23 
(Change 41, July 12, 1995)-previously, M21-1, 6.04(e) 
(Change 150, Jan. 24, 1977); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Records also show the RO earlier had 
recognized the need to do this and, consequently, had sent 
the veteran letters in August 1996 giving him opportunities 
to submit additional evidence in the event the RO could not 
locate his SMRs-which they ultimately were not able to.  And 
the RO also tried to more personally contact him by telephone 
in October 1996, as well as contacting his service department 
by telephone, too.  See a Report of Contact and VA 
Memorandum, both dated October 15, 1996.

The RO's most recent attempts to contact the veteran 
following the Board's November 1998 remand were in December 
1998 and May 1999.  But he did not identify and/or submit any 
additional medical or other evidence in response to either of 
those RO letters.  And the U.S. Postal Service since has 
returned, as undeliverable, the copy of the supplemental 
statement of the case (SSOC) that the RO sent the veteran in 
October 2000.  The U.S. Postal Service indicated the veteran 
did not leave a forwarding address, so there was no means of 
getting the SSOC to him.  Furthermore, according to a 
notation on a November 2001 statement from his 
representative, he also did not have a current address for 
the veteran in his records, either.  The veteran is required 
to keep VA apprised of his current address so that he can be 
notified of the need to submit additional evidence-such as 
that required in this case to support his claim.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
mail notice only to the latest address of record in order for 
the presumption of administrative regularity to attach).  
See, too, YT v. Brown, 9 Vet. App. 195, 199 (1996).  But 
since the veteran has not apprised VA of his new address in 
this particular case, there simply is no reasonable means of 
contacting him, so VA has fulfilled its obligations to assist 
him with his claim.  See the Veterans Claims Assistance Act 
of 2000 (the "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This new law, among other 
things, eliminated the concept of a well-grounded claim and 
redefined VA's obligations to the veteran insofar as 
appropriately notifying him of the type of evidence needed to 
substantiate his claim and complete his application for VA 
benefits.  This new law also requires that VA provide 
additional assistance to him in obtaining potentially 
relevant evidence that he identifies as possibly supportive 
of his claim.  The VCAA since has been codified, as amended, 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001), and the implementing regulations are found at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified, as amended, at 
38 C.F.R.. §§ 3.102, 3.156(a), 3.159, and 3.126).  Here 
though, for the reasons discussed above, the VCAA obligations 
have been satisfied.

While unfortunate, the absence of the veteran's SMRs is not 
altogether dispositive of his appeal because, as alluded to 
earlier, this is not the only requirement for granting 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And 
even when, as here, there is no medical evidence 
of a relevant disease or injury in service, due to the 
absence of the SMRs, service connection nonetheless is still 
possible for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).

The veteran's mother submitted a statement in December 1996 
to substantiate his allegations of a back injury during 
service.  She said that when he arrived home from service in 
1978, he used his back with caution, and that he experienced 
pain ("hurting") when doing certain chores.  She also said 
that he had complained of sleeping in a bed for 3 years while 
in service, from 1975 to 1978, which was not long enough, and 
that constantly walking through passage ways, hatches, and 
such aboard ship while bent over caused him to develop 
constant back pain.  The other reasons she alleged to be the 
cause of the veteran's current back discomfort were having to 
lift heavy aviation parts while in service and having to 
carry those and other parts around his aircraft carrier.  But 
even were the Board to assume, for the sake of argument, that 
the veteran sustained an injury to his back during service in 
the manner alleged by him and his mother, there still is no 
medical evidence of record causally linking any current 
impairment in his back to that purported trauma in service.  
And this type of medical nexus evidence is necessary to 
substantiate their allegations since they both are lay 
persons and do not profess to have any professional medical 
training and/or expertise, themselves.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); see, too, 
Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).

The only relevant injury mentioned in the medical evidence of 
record is trauma the veteran sustained to his back in 
December 1990-which was many years after the critical time 
at issue (1976-78).  Records also show that he re-injured his 
back a few months later, in April 1991, but there is no 
indication whatsoever that either of those incidents occurred 
as a result of his military service or coincident with it.  
Thus, service connection cannot be granted, and this is true 
irrespective of the presence or absence of his SMRs, so they 
ultimately are of far less significance in this appeal than 
they ordinarily might be in another case with different facts 
and circumstances.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); see also O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991), where the U.S. Court of Appeals 
for Veterans Claims (Court) held that, in the absence of the 
SMRs, presumed destroyed, the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is "heightened."


ORDER

The claim for service connection for a back disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

